        Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH          Document
                          Document       129 inFiled
                                   128 Filed    NYSD 12/17/20 Page 1 ofPage
                                                       on 12/16/2020    2   1 of 2


                                                                           Littler Mendelson, PC
                                                                           290 Broadhollow Road
                                                                           Suite 305
                                                                           Melville, NY 11747



                                                             Application granted. Deadline to complete discovery
                                                             extended to 2/26/2021.   The case management
                                                                           Daniel Gomez‐Sanchez
 December 16, 2020                                           conference scheduled    fordirect
                                                                           631.247.4713   1/5/2021 is adjourned to
                                                                           631.247.4700 main
                                                             3/1/2021 at 10:30  a.m.
                                                                           631.824.9249 fax
                                                                           dsgomez@littler.com
                                                             SO ORDERED.
 VIA ECF
                                                             _______________________
 Honorable Philip M. Halpern                                 Philip M. Halpern
 United States District Judge                                United States District Judge
 Southern District of New York
 500 Pearl Street,                                           Dated: New York, New York
 New York, New York 10007                                           December 17, 2020

 Re:       Kelly v. The City of Mount Vernon, et al.
           Case No. 7:19‐cv‐11369 (PMH)

 Dear Judge Halpern:

 This firm represents Defendant Richard Thomas in the above‐referenced action. The Parties jointly submit
 this letter to provide the Court with the status of this case and, for the reasons detailed below, respectfully
 request that the Parties’ fact discovery deadline of December 31, 2020 be extended until February 26,
 2021, and that the January 5, 2021 Case Management Conference be adjourned to a future date after the
 close of discovery. This extension would not affect the current briefing schedule of Defendant Richard
 Thomas’ Rule 12(c) motion, as set forth by the Court.

 Initially, Defendant Richard Thomas and Plaintiff sought to schedule party depositions over the last two
 weeks of December in order to meet the current discovery deadline of December 31, 2020. As of
 November 25, 2020, Defendant Richard Thomas and Plaintiff have each served responses to the other’s
 first set of discovery demands, including both interrogatories and requests for document production. As
 a result of these discovery exchanges, on November 25, and 29, 2020, respectively, Defendant Richard
 Thomas and Plaintiff each served deficiency letters concerning the other’s written responses. Defendant
 Richard Thomas and Plaintiff are cooperating to address the respective party’s noted deficiencies.
 Furthermore, to date, Defendants Richard Thomas and the City are still exchanging written discovery
 responses, and which responses both Defendants will require in advance of all party depositions.

 Given the discovery deficiencies currently outstanding, the Parties agreed that they would be unable to
 proceed with depositions until all such deficiencies are resolved, especially in light of the upcoming end‐
 of‐year holidays.

 In addition, following the pre‐motion conference and pursuant to the Court’s November 2, 2020 Order,
 Defendant Richard Thomas has served upon Plaintiff, on November 23, 2020, a Rule 12(c) Motion For a
 Judgment on the Pleadings. On December 14, 2020, Plaintiff served an opposition to Defendant Richard
 Thomas’ motion papers. Defendant Richard Thomas must now serve reply papers by December 21, 2020.
 The preparation of the Parties’ respective legal briefs, combined with the Parties’ remaining discovery
        Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH          Document
                          Document       129 inFiled
                                   128 Filed    NYSD 12/17/20 Page 2 ofPage
                                                       on 12/16/2020    2   2 of 2


 Honorable Philip M. Halpern
 United States District Judge
 December 16, 2020
 Page 2



 obligations described above, demonstrate that the Parties have not been dilatory in their compliance
 efforts.

 Thus, the Parties respectfully request an extension of the current discovery deadline from December 31,
 2020 to February 26, 2021 to complete the Parties’ ongoing discovery obligations, including, but not
 limited to, resolving any deficiencies in discovery, gathering outstanding written discovery responses,
 conducting depositions, and completing discovery. Furthermore, the Parties respectfully request that the
 Case Management Conference, currently scheduled for January 5, 2021, be adjourned to a future date
 after the close of discovery. The Rule 12(c) motion briefing schedule remains unchanged.

 We thank the Court for its time and consideration of the matters discussed herein.

 Respectfully submitted,

 Littler Mendelson, P.C.


 /s/ Daniel Gomez‐Sanchez

 Daniel Gomez‐Sanchez
 Shirley W. Bi


 4837‐1576‐3923.3
